[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff brings this writ for a declaratory judgment and injunctive relief for the failure of the defendant to provide him access to certain materials in the practice of his Mormon faith. The plaintiff has been under the jurisdiction of the Commissioner of Correction since June 3, 1999 and is presently housed at Northern Correctional Institution. Through the efforts of Rev. James Hicks, Religious Coordinator at Northern, the petitioner was provided with a Book of Mormon and a Holy Bible Book of Mormon. The petitioner claims that he has requested a self-help Mormon Religious Instruction book and a Mormon religious cassette both of which are available at no cost through the use of an 800 number without success and that he has not received access to a radio adapted to cassette use which he has requested and has not received access to Mormon religious counseling by individual visiting through the Mormon church. Rev. Hicks testified that he had not received the request which must be directed through the Deputy Commissioner for the self-help Mormon Religious Instruction book nor the Mormon religious cassette. He indicated that the Deputy Commissioner grants such permission ordinarily and after such permission he would aid the petitioner in such requests at the petitioner's costs. He also indicated that the radio requested is available in the prison commissary and Correctional Officer Supreant testified that on the basis of the petitioner's testimony concerning his status he would be allowed to purchase such an item. Rev. Anthony J. Bruno, director of Religious Services for the Department of Correction testified that he has written to the only Mormon church in the area concerning the petitioner's request for individual counseling without a response. See Defendant's Exhibit A. Since the unfulfilled requests of the petitioner have failed through the lack of initiative of the petitioner himself this court finds no reason to make any order on the defendant. The petitioner through some diligence on his own part can accomplish his unfulfilled requests by following the procedures stated above for the following materials if available:
1. Radio with adaptor for a cassette.
2. Mormon religious cassette.
3. Self-help Mormon religious instruction., and CT Page 91
4. Individual Mormon counseling.
For the above reasons neither declaratory or injunctive relief is appropriate and is denied.
Thomas H. Corrigan Judge Trial Referee